DETAILED ACTION
This office action is in response to amendment filed on 4/16/2021.
Claims 1, 6 and 8 are amended.
Claims 1 – 15 are pending.
Objection to claim 8 is withdrawn in view of the amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiyar et al (US 20190235901, hereinafter Aiyar), in view of Bharadwaj (US 20150120807).

As per claim 1, Aiyar discloses: A computer system infrastructure comprising 
(Aiyar figure 1, private cluster 110 (mapped to the claimed at least one edge computer system) connected to public cloud 140 (mapped to the claimed at least one cloud computer system) via network 132.)
both in the edge computer system and in the cloud computer system a virtual environment for hosting an application software is configured, respectively, the virtual environment of the edge computer system and the virtual environment of the cloud computer system are both configured as virtual machines providing unified host environments for the application software, respectively, (Aiyar figure 1 and [0023]: “Each of the nodes 120a-120n includes at least one VM (e.g., VMs 122a-122n and 124a-124n), a hypervisor (e.g., hypervisors 126a-126n), a controller/service VM (e.g., controller/service VMs 128a-128n), and a processing unit (e.g., processing units 130a-130n)”; [0035]: “Each of the nodes 150a-150n includes at least one VM (e.g., VMs 152a, 124a', 122b', 154b, . . . , 122n', and 154n), a hypervisor (e.g., hypervisors 156a-156n), a controller/service VM (e.g., controller/service VMs 158a-158n), and a processing unit (e.g., processing units 160a-160n)”. Examiner notes that each of the nodes 120 in private cluster 110 and each of the nodes 150 in public cloud 140 is a virtual environment for host an application software (VM 122), and both the private cluster 110 and the public cloud 140 are capable of hosting the VM and are therefore the same as claimed “configured as unified host environment for the application software”.)
(Aiyar [0043]: “Some VMs may be migrated from the private cluster 110 to the public cloud 140. For example, the VM 124a may be migrated from the private cluster 110 (as supported by the node 120a) to the public cloud 140 to become the VM 124a', which is supported by the node 150a. The VM 122b may be migrated from the private cluster 110 (as supported by the node 120b) to the public cloud 140 to become the VM 122b', which is supported by the node 150b. The VM 122n may be migrated from the private cluster 110 (as supported by the node 120n) to the public cloud 140 to become the VM 122a', which is supported by the node 150a”.)
Aiyar did not disclose:
wherein the unified system is provided with unified configurations and interfaces;
However, Bharadwaj teaches:
wherein the unified system is provided with unified configurations and interfaces; (Bharadwaj [0024]: “displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102. Unlike conventional system, multiple applications that are launched on multiple remote servers can be part of the same "integrated view". For example, the integrated view can include several Android applications, iPad applications, windows applications, and the like along with the local applications hosted on the client device. The composite window manager 208 can be configured to manage and control access by the applications to the frame buffer 206 for display of the integrated view on the user interfaces. The client device 102 can be configured to include applications installed locally on the client device 102, where each local application generates a local graphical view. The composite window manager 208, in communication with the frame buffer 206, can be configured to integrate the local and remote applications graphical views and generate the integrated view to be displayed on the client device 102”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bharadwaj into that of Aiyar in order to provide the unified system with unified configurations and interfaces. Bharadwaj teaches an integrated view would allow user to treat remote applications launched in server in a way if the application is in the hosted in the client device itself (Bharadwaj [0013]). Such combination would therefore enhance the overall appeals of all references.


at least temporarily connecting the edge computer system to the cloud computer system such that both the edge computer system and the cloud computer system each provide a virtual environment to host an application software, respectively, wherein the virtual environment of the edge computer system and the virtual environment of the cloud computer system are both configured as virtual machines providing unified host environments for the application software, respectively, and the application software is provided within one of the virtual environments of the edge computer system and the cloud computer system, (Aiyar figure 1, private cluster 110 (mapped to the claimed at least one edge computer system) connected to public cloud 140 (mapped to the claimed at least one cloud computer system) via network 132; [0023]: “Each of the nodes 120a-120n includes at least one VM (e.g., VMs 122a-122n and 124a-124n), a hypervisor (e.g., hypervisors 126a-126n), a controller/service VM (e.g., controller/service VMs 128a-128n), and a processing unit (e.g., processing units 130a-130n)”; [0035]: “Each of the nodes 150a-150n includes at least one VM (e.g., VMs 152a, 124a', 122b', 154b, . . . , 122n', and 154n), a hypervisor (e.g., hypervisors 156a-156n), a controller/service VM (e.g., controller/service VMs 158a-158n), and a processing unit (e.g., processing units 160a-160n)”. Examiner notes that each of the nodes 120 in private cluster 110 and each of the nodes 150 in public cloud 140 is a virtual environment for host an application software (VM 122), and both the private cluster 110 and the public cloud 140 are capable of hosting the VM and are therefore the same as claimed “configured as unified host environment for the application software”.)
and, when a predetermined resource event occurs, the application software is transferred to the other of the virtual environments of the edge computer system and the cloud computer system. (Aiyar [0043]: “Some VMs may be migrated from the private cluster 110 to the public cloud 140. For example, the VM 124a may be migrated from the private cluster 110 (as supported by the node 120a) to the public cloud 140 to become the VM 124a', which is supported by the node 150a. The VM 122b may be migrated from the private cluster 110 (as supported by the node 120b) to the public cloud 140 to become the VM 122b', which is supported by the node 150b. The VM 122n may be migrated from the private cluster 110 (as supported by the node 120n) to the public cloud 140 to become the VM 122a', which is supported by the node 150a”.)
Aiyar did not disclose:
wherein the unified system is provided with unified configurations and interfaces;
However, Bharadwaj teaches:
wherein the unified system is provided with unified configurations and interfaces; (Bharadwaj [0024]: “displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102. Unlike conventional system, multiple applications that are launched on multiple remote servers can be part of the same "integrated view". For example, the integrated view can include several Android applications, iPad applications, windows applications, and the like along with the local applications hosted on the client device. The composite window manager 208 can be configured to manage and control access by the applications to the frame buffer 206 for display of the integrated view on the user interfaces. The client device 102 can be configured to include applications installed locally on the client device 102, where each local application generates a local graphical view. The composite window manager 208, in communication with the frame buffer 206, can be configured to integrate the local and remote applications graphical views and generate the integrated view to be displayed on the client device 102”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bharadwaj into that of Aiyar in order to provide the unified system with unified configurations and interfaces. Bharadwaj teaches an integrated view would allow user to treat remote applications launched in server in a way if the application is in the hosted in the client device itself (Bharadwaj [0013]). Such combination would therefore enhance the overall appeals of all references.

Claims 2 – 4, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiyar and Bharadwaj, in view of Iovanna et al (US 20190235922, hereinafter Iovanna).

As per claim 2, Aiyar and Bharadwaj did not disclose:
The computer system infrastructure according to claim 1, wherein, in the edge computer system, a first resource control component is configured to determine resource information of the edge computer system, and in the cloud computer system a second resource control component is configured to determine resource information of the cloud computer system, and the edge computer system and the cloud computer system are configured to transfer the application software depending on the resource information determined by the first and/or the second resource control component between the edge computer system and the cloud computer system.
However, Iovanna teaches:
The computer system infrastructure according to claim 1, wherein, in the edge computer system, a first resource control component is configured to determine resource information of the edge computer system, and in the cloud computer system a second resource control component is configured to determine resource information of the cloud computer system, and the edge computer system and the cloud computer system are configured to transfer the application software depending on the resource information determined by the first and/or the second resource control component (Iovanna [0060] – [0061]: “network controller 33 has… Monitoring module 34: this module is in charge to monitoring the resource utilization for both server load 35 and network load 36. It detects over-loaded and under-loaded physical machines and monitors traffic load”; [0068]: “the monitoring of the server load is performed using a threshold-based overload detection approach. In this case, the resources utilization of the host is compared with a defined threshold (upper-th) to detect overloaded machines. In a similar way, comparing the resources utilization with a lower-th, the under-loaded servers are detected. In an embodiment, the monitoring module includes two databases for storing the network and server status information. With this approach, the available resources for workload allocation and the possible virtual machines (VMs) to migrate with the best hosts for migrating VMs (i.e., server load) are identified. Correlating this information with the network load information, the logic module establishes how to assign the physical resources to vPODs for workloads instantiation and/or which VMs to migrate.” [0069]: “the controller is implemented within of the Hypervisors' orchestrator 52”; figure 10: first monitoring unit 54 and second monitoring unit 55.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Iovanna into that of Aiyar and Bharadwaj in order to have a first resource control component is configured to determine resource information of the edge computer system, and in the cloud computer system a second resource control component is configured to determine 

As per claim 3, Aiyar, Bharadwaj and Iovanna further teach:
The computer system infrastructure according to claim 2, wherein, in the edge computer system and/or in the cloud computer system, a resource decision logic is implemented to decide whether a transfer of the application software between the edge computer system and the cloud computer system has to be performed depending on the resource information determined by the first and/or second resource control component. (Iovanna [0068]: “the monitoring of the server load is performed using a threshold-based overload detection approach. In this case, the resources utilization of the host is compared with a defined threshold (upper-th) to detect overloaded machines. In a similar way, comparing the resources utilization with a lower-th, the under-loaded servers are detected. In an embodiment, the monitoring module includes two databases for storing the network and server status information. With this approach, the available resources for workload allocation and the possible virtual machines (VMs) to migrate with the best hosts for migrating VMs (i.e., server load) are identified. Correlating this information with the network load information, the logic module establishes how to assign the physical resources to vPODs for workloads instantiation and/or which VMs to migrate.”.)

As per claim 4, Aiyar, Bharadwaj and Iovanna further teach:
The computer system infrastructure according to claim 2, wherein the first resource control component and the second resource control component are configured to communicate with each other and exchange determined resource information. (Iovanna [0068])

As per claim 7, Aiyar and Bharadwaj did not teach:
The method according to claim 6, wherein in the edge computer system resource information of the edge computer system is determined, and in the cloud computer system resource information of the cloud computer system is determined, and wherein the determined resource information is evaluated regarding the occurrence of the predetermined resource event.

The method according to claim 6, wherein in the edge computer system resource information of the edge computer system is determined, and in the cloud computer system resource information of the cloud computer system is determined, and wherein the determined resource information is evaluated regarding the occurrence of the predetermined resource event. (Iovanna [0060] – [0061]: “network controller 33 has… Monitoring module 34: this module is in charge to monitoring the resource utilization for both server load 35 and network load 36. It detects over-loaded and under-loaded physical machines and monitors traffic load”; [0068]: “the monitoring of the server load is performed using a threshold-based overload detection approach. In this case, the resources utilization of the host is compared with a defined threshold (upper-th) to detect overloaded machines. In a similar way, comparing the resources utilization with a lower-th, the under-loaded servers are detected. In an embodiment, the monitoring module includes two databases for storing the network and server status information. With this approach, the available resources for workload allocation and the possible virtual machines (VMs) to migrate with the best hosts for migrating VMs (i.e., server load) are identified. Correlating this information with the network load information, the logic module establishes how to assign the physical resources to vPODs for workloads instantiation and/or which VMs to migrate.” [0069]: “the controller is implemented within of the Hypervisors' orchestrator 52”; figure 10: first monitoring unit 54 and second monitoring unit 55.)


As per claim 8, Aiyar, Bharadwaj and Iovanna further teach:
The method according to claim 7, wherein the edge computer system and the cloud computer system exchange determined resource information (Iovanna [0068])

As per claim 12, Aiyar, Bharadwaj and Iovanna further teach:
The computer system infrastructure according to claim 3, wherein the first resource control component and the second resource control component are configured (Iovanna [0068])
Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiyar and Bharadwaj, in view of Parthasarathy et al (US 20200034167, hereinafter Parthasarathy).

As per claim 5, Aiyar and Bharadwaj did not teach:
The computer system infrastructure according to claim 1, wherein the application software is configured as one or more container files.
However, Parthasarathy teaches:
The computer system infrastructure according to claim 1, wherein the application software is configured as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar and Bharadwaj in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 9, Aiyar and Bharadwaj did not disclose:
The method according to claim 6, wherein the application software is provided as one or more container files.
However, Parthasarathy teaches:
The method according to claim 6, wherein the application software is provided as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar and Bharadwaj in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Claims 10, 11 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiyar, Bharadwaj and Iovanna, and further in view of Parthasarathy.


The method according to claim 7, wherein the application software is provided as one or more container files.
However, Parthasarathy teaches:
The method according to claim 7, wherein the application software is provided as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar, Bharadwaj and Iovanna in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 11, Aiyar, Bharadwaj and Iovanna did not teach:
The method according to claim 8, wherein the application software is provided as one or more container files.
However, Parthasarathy teaches:
(Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar, Bharadwaj and Iovanna in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 13, Aiyar, Bharadwaj and Iovanna did not teach:
The computer system infrastructure according to claim 2, wherein the application software is configured as one or more container files.
However, Parthasarathy teaches:
The computer system infrastructure according to claim 2, wherein the application software is configured as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar, Bharadwaj and Iovanna in order to have the application software is configured as one or 

As per claim 14, Aiyar, Bharadwaj and Iovanna did not teach:
The computer system infrastructure according to claim 3, wherein the application software is configured as one or more container files.
However, Parthasarathy teaches:
The computer system infrastructure according to claim 3, wherein the application software is configured as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar, Bharadwaj and Iovanna in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 15, Aiyar, Bharadwaj and Iovanna did not teach:
The computer system infrastructure according to claim 2, wherein the application software is configured as one or more container files.
However, Parthasarathy teaches:
The computer system infrastructure according to claim 2, wherein the application software is configured as one or more container files. (Parthasarathy [0051])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Parthasarathy into that of Aiyar, Bharadwaj and Iovanna in order to have the application software is configured as one or more container files. Aiyar teaches the application software is executed in VM. However, one of ordinary skill in the art can easily recognize that other well-known virtualization format can be used too, such as containers, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196